Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to amendment filed on 12/2/2020 in which claim 2-19 are presented for examination.
				 (3) Status of Claims
2.	Claims 2-19 are pending, of which claims 2, 10 and 16 are in independent form.

Response to Arguments
3	Applicant's amendment filed 12/21/2020 has been fully considered but they are 

not persuasive. Applicant’s arguments with respect to independent claims have been considered but are 

moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 

record for any teaching or matter specifically challenged in the argument.

In regards to claim 6, 12 and 18, the Applicant stated that the “the combination of Kindberg and Rundle 

does not teach personalizing the dashboard according to information associated with the first user device 

and/or with the second user device”.


	Examiner agrees with the Applicant that “the combination of Kindberg and Rundle does not 

explicitly teach personalizing the dashboard(claim 6, 12 and 18)”.  However, Curtell reference teaches the 

limitation in question.  


	In regards to claim interpretation and 112 rejection, On page 7 of the arguments, the Applicant 

stated that “independent claim 2 is a method claim, so the recited language of "configuring the dashboard to display ..." is an operation of the recited method as opposed to a "means" for performing a function. Applicant also wishes to point out that independent claim 14 already recites "one or more servers having one or more processors configurable to cause ...," which is more than a generic placeholder as alleged in the Office Action”
	
	Examiner respectfully disagrees with the Applicant’s assertion.  Specification states may be displayed using dashboard.  A dashboard that is visible to a user may be available as a dashboard component.   Another word dashboard is a component being displayed in a display device.  Therefore, it fails to show astructure to perform the function of dashboard.   
	In regards to claim 14, claims states "configuring the dashboard to display ...", not server or display.   The specification does not points to any structure to perform the function performed by dashboard.  Therefore, examiner found the Applicant’s argument to be unpersuasive.
	While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.

					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong 	test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means”
that is a generic placeholder (also called a nonce term or a non-structural term having no specific
structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically,
but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase,
such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure,
material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable 
presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-	AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient
structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the 	claim
limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 	
sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without
reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted 	
under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated 	in an
Office action. Conversely, claim limitations in this application that do not use the word “means” (or
“step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except 

4.	`This application includes one or more claim limitations that do not use the word “means,” 
but are 	nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
functional language without reciting sufficient structure to perform the recited function and the 	generic 
placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the 	dashboard
information configured to”, “configuring the dashboard to display”, in claim 2 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  	35
U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure
described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 	pre-AIA 
35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 	it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting
sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to 	avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the
subject matter which the applicant regards as his invention.
5.	Claim limitation “2-7 and 14-19” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph. However, the written description fails to disclose the corresponding structure, 	material, or acts
for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
No association between the structure and the function can be found in the specification. Therefore, the

Applicant may:
	(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
	(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or 	inherently discloses the corresponding structure, material, or acts and clearly links them to the 	function so that one of ordinary skill in the art would recognize what structure, material, or acts 	perform the claimed function, applicant should clarify the record by either: 
	(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

5.	Claims 2-4, 7-8, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kindberg et al. (US PG Pub 2009/0069000) published on May 12, 2009 in view of Rundle (US PG Pub 2012/0005572) published on January 05, 2012 in further view of Ramachandran et al. (US PG Pub 2003/0066032) published on April 03, 2003.

As per claim 2, 8 and 14, Kindberg teaches: A method of sharing a dashboard between a first user device and a second user device(Para[0040] disclose multiple device, as taught by Kindberg), the method comprising: 
configuring the dashboard to display a graphical representation of multiple areas of a set ofapplications for customer engagement(Para[0041][0056-0057] fig 1 and 3 disclose interface device multiple region e.g. 41, 23 for user to select, as taught by Kindberg),  providing dashboard information to the first user device, the dashboard information configured to be processed to cause display of the dashboard at the first user device using a web browser (fig 1-3 [0041][0056-0057] user terminal 3 displays a webpage, as taught by Kindberg), 
the dashboard comprising a plurality of user interface components representing a plurality of target elements corresponding to the multiple areas of the set of applications for customer engagement(Para[0041][0056-0057] fig 1-3 disclose interface device multiple region e.g. 41, 23 displays multiple content for user to select, as taught by Kindberg); and 
Kindberg does not explicitly teach processing a request from the first user device to send a link representing the dashboard as a particular view, the processing of the request to send the link comprising: 
Obtaining indicating:
Database record data in the user interface components of the displayed dashboard, and 
a form of the database record data in the user interface components of the displayed dashboard, and encoding the displayed dashboard as the link, the encoding of the displayed dashboard comprising 
On the other hand, Rundle teaches processing a request from the first user device to send a link representing the dashboard as a particular view (Para[0045] fig 7 sending the URL to another device, as taught by Rundle), the processing of the request to send the link comprising: 
encoding the displayed dashboard as the link(Para[0040-0045] fig 7 user selects the location displayed on the screen and encode , as taught by Rundle), the encoding of the displayed dashboard comprising 
encoding into the link the ID values  (Para[0040-0045] fig 7 user selects a particular region displayed on the screen and selected region being encoded into URL, as taught by Rundle). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kindberg invention with the teaching of Rundle because doing so would result in increased efficiency for allowing the user by referencing the information to another party with an URL of a view of the content.
The combination of Kindberg and Rundle does not explicitly teach Obtaining indicating:
Database record data in the user interface components of the displayed dashboard. and 
a form of the database record data in the user interface components of the displayed dashboard.
On the other hand, Ramachandran teaches Obtaining indicating:
Database record data in the user interface components of the displayed dashboard (fig  2A-C and 3 discloses Para[0023-0025][0034-0041] applet displayed in the display includes a number of fields, and each field may represent a particular type of data.  The displayed data stored in the database, as taught by Ramachandran), and 
a form of the database record data in the user interface components of the displayed dashboard(fig  2A-C and 3 discloses Para[0023-0025][0034-0041] data displayed in the display includes a number of fields, and each field may represent a particular type of data.  The displayed data stored in the database, as taught by Ramachandran),
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kindberg and Rundle invention with the teaching of Rundle because doing so would result in increased efficiency for allowing the user accessing the data stored in a database with a browser using any connected device with the database.

As per claim 3, 9 and 15, the combination of Kindberg, Rundle and Ramachandran teaches causing display of a list of records used to calculate values shown in the displayed dashboard (fig2B Para[0033], as taught by Ramachandra).
As per claim 4, 10 and 16, the combination of Kindberg, Rundle and Ramachandran teaches causing the link to be sent to the second user device via an email, an instant message, or a social network message(Para[0024][0033]0045] user can send the link using message, as taught by Rundle).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kindberg and Ramachandran invention with the teaching of Rundle because doing so would result in increased efficiency for allowing the user easily sending content to another user.

As per claim 7, 13 and 19, the combination of Kindberg, Rundle and Ramachandran teaches providing the dashboard for collaboration by at least the first user device and the second user device (fig 3-7, as taught by Kindberg).

5.	Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kindberg et al. (US PG Pub 2009/0069000) published on May 12, 2009 in view of Rundle (US PG Pub 2012/0005572) published on January 05, 2012 in view of Ramachandran et al. (US PG Pub 2003/0066032) published on April 03, 2003 in further view of Robb (US PG Pub 2012/0232973) published on September 13, 2012.

As per claim 5, 11 and 17, the combination of Kindberg, Ramachandran and Rundle teaches display of the particular view of the dashboard at the second user device(fig 8 e.g. 310, as 	taught by Rundle).
the combination of Kindberg, Ramachandran and Rundle does not teach receiving an indication of a click of the link at the second user device; and causing, responsive to receipt of the indication of the click,
On the other hand, Robb teaches receiving an indication of a click of the 	link at the second user device(Para[0039] disclose receiving client click on the link, as taught by Robb); and causing, responsive to receipt of the indication of the click(Para[0039] disclose receiving client 	click on the link to activate the widget, as taught by Robb),
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kindberg, Ramachandran and Rundle invention with the teaching of Robb because doing so would result in increased efficiency for allowing the user easily activate the received content via mouse.

5.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kindberg et al. (US PG Pub 2009/0069000) published on May 12, 2009 in view of Rundle (US PG Pub 2012/0005572) published on January 05, 2012 in view of Ramachandran et al. (US PG Pub 2003/0066032) published on April 03, 2003 in further view of Cutrell (US 7818372) patented on October 19, 2010.

As per claim 6, 12 and 18, the combination of Kindberg, Ramachandran and Rundle does not teach personalizing the dashboard according to information associated with the first user device and/or with the second	user device.
On the other hand, Cutrell teaches personalizing the dashboard according to information associated with the first user device and/or with the second user device(col 11 Ln 15-35 	disclose personalized content on the desktop, as taught by Cutrell).
.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYEEZ R CHOWDHURY/             Primary Examiner, Art Unit 2175               
Thursday, March 18, 2021